 

EXHIBIT 10.55

 

FIRST OMNIBUS LOAN MODIFICATION AND EXTENSION AGREEMENT

 

THIS FIRST OMNIBUS LOAN MODIFICATION AND EXTENSION AGREEMENT (this “Agreement”)
dated March 12, 2012, and made effective as of March 10, 2012, by and between
ALEXANDER’S REGO SHOPPING CENTER, INC., a Delaware corporation with an office at
c/o Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10019 (the
“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association
with an office at 1 Federal Street, 9th Floor, Boston, Massachusetts 02110
(“Bank”). 

 


RECITALS:

 

A.        Pursuant to that certain Loan Agreement dated March 10, 2009, by and
between Bank and Borrower (as amended hereby, the “Loan Agreement”), Bank made a
loan to Borrower in the aggregate principal amount of up to $78,245,641.77 (the
“Loan”), which is evidenced by, among other things, that certain Amended and
Restated Promissory Note dated March 10, 2009, given by Borrower to Bank in the
stated principal amount of $78,245,641.77 (as amended hereby, the "Note").   

 

B.        Capitalized terms used and not defined herein have the meaning
ascribed to them in the Loan Agreement.

 

C.        The Loan is secured by, among other things, an Amended and Restated
Mortgage, Security Agreement, Fixture Filing and Assignment of Leases and Rents,
dated March 10, 2009, from Borrower in favor of Bank, as amended by a certain
Mortgage Modification Agreement of even date herewith (the “Mortgage
Modification”; collectively, the “Mortgage”), which encumbers certain property
owned by Borrower located in the Borough of Queens, County of Queens, State of
New York, which is more specifically described in the Mortgage (the “Property”),
and an assignment of leases and rentals of the Property (the “Assignment of
Rents”).   

D.        As a further inducement to the Bank to make the Loan, and as a
condition precedent thereto, Borrower deposited with Bank $78,245,641.77 cash,
in readily available funds (the “Deposit”), to serve as cash collateral for the
Obligations (as hereinafter defined) and a source for satisfaction of the
Obligations.  The Deposit has been and shall continue to be held and maintained
by the Bank in the Deposit Account pursuant to the terms of the Loan Agreement
and that certain Cash Pledge Agreement dated March 10, 2009, by and between
Borrower and Bank (as amended hereby, the “Pledge Agreement”).   

E.         The Loan Agreement, Note, Pledge Agreement, Mortgage, Assignment of
Rents, and the other instruments, documents and agreements that evidence and
secure the Loan are collectively referred to as the “Loan Documents”.  The
principal of and all interest on the Loan, all of Borrower’s other obligations
under the Loan Documents, including without limitation all fees, costs and
expenses of Bank incurred in connection with the Loan are hereinafter
collectively referred to as the “Obligations.” 

 

--------------------------------------------------------------------------------

 
 

 

F.         The Loan matures on March 10, 2012, and Borrower does not have any
options to extend the term of the Loan.

G.        Notwithstanding anything to the contrary set forth in the Loan
Agreement, Borrower has requested that Bank agree to extend the term of the Loan
for a period of one (1) year, to March 10, 2013, and Bank has agreed to extend
the term of the Loan to March 10, 2013, subject to and in accordance with the
terms of this Agreement.

H.        Additionally, subject to the terms of the Loan Agreement, Borrower and
Bank have agreed to decrease the Loan Rate to a fixed rate per annum equal to
fifty (50) basis points (.50%).

 

I.          Borrower and Bank desire to enter into this Agreement in order to
confirm the aforesaid extension and to amend certain provisions of the Loan
Documents relative to, inter  alia, repayment.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Borrower and Bank hereby covenant and agree as follows:

 

1.         Incorporation.  The Recitals set forth at the beginning of this
Agreement are hereby incorporated in and made a part of this Agreement by this
reference.

 

2.         Acknowledgment of Outstanding Principal Balance; Funds.  Borrower and
Bank agree that as of the date hereof the outstanding principal balance of the
Loan is $78,245,641.77, and the amount of Funds on deposit in the Deposit
Account is $78,245,641.77.  The Funds shall continue to remain on deposit in
Deposit Account for the entire term of the Loan.

 

3.         Conditions Precedent.  The effectiveness of this Agreement is subject
to the following conditions:

             

            (a)        Borrower shall have executed and delivered this Agreement
to Bank.

 

(b)        Borrower shall have taken, or caused to be taken such other actions
and executed and delivered such other documentation as may be reasonably
requested by Bank or its counsel in order to give effect to this Agreement, and
to perform, preserve and protect the continued priority and effectiveness of the
Loan Documents, as hereby amended.

 

(c)        Borrower shall have paid in full all costs and expenses incurred by
Bank in connection with this Agreement, including without limitation legal fees
and expenses. 

 

(d)       Borrower shall have delivered to Bank a bring down of title to the
Project showing that there have been no liens or encumbrances against the
Project from and after the Closing Date, unless consented to in writing by
Bank. 

 

 

 

2

--------------------------------------------------------------------------------

 
 

 

(e)        The Mortgage Modification shall have been executed and delivered to
the title company which is conducting a bring down of title to the Project for
recording in the Office of the City Register of the City of New York, Queens
County. 

 

By execution and delivery of this Agreement, Bank acknowledges that the
conditions precedent to the effectiveness of this Agreement have either been
satisfied or waived. 

 

4.         Extension of Maturity Date.  Upon execution and delivery of this
Agreement, and satisfaction of the conditions to effectiveness set forth in
Section 3 hereof, Borrower and Bank hereby agree to extend the term of the Loan
from March 10, 2012, to March 10, 2013.  The Loan shall mature, and be due and
payable in full, on March 10, 2013.  Borrower shall have no further rights to
extend the Loan. 

 

5.         Modification to the Loan Agreement.   

 

(a)        The “DEFINITIONS” Section of the Loan Agreement is hereby amended to
amend and restate in their entirety the following definitions:

 

““Loan Rate”:  A fixed rate per annum equal to fifty (50) basis points (.50%);
provided, however, that for that portion of the Loan which is equal to the
dollar amount of the Funds which are invested in an Interest-bearing Investment
Account, from time to time, the Loan Rate shall be a floating rate per annum
equal to the Federal Funds Rate, in effect from time to time, plus twenty-five
(25) basis points.  ”

 

““Maturity Date”: March 10, 2013.”

 

 

(b)        The “DEFINITIONS” Section of the Loan Agreement is hereby amended to
add the following definitions in their appropriate alphabetical positions:

““Change”: As defined in Section 1.8.”

““Excluded Taxes”: Means, in the case of Bank (or any applicable Lending
Installation), taxes imposed on its overall net income, and franchise taxes
imposed on it, by (a) the jurisdiction under the laws of which Bank is
incorporated or organized or (b) the jurisdiction in which the Bank’s principal
executive office or Bank’s applicable Lending Installation is located.”

““Lending Installation”: Means, with respect to Bank, the office, branch,
subsidiary or affiliate of Bank listed on the signature page hereof or otherwise
selected by Bank.  At the present time, the only Lending Installation is the
Bank and any office of the Bank across the United States that is involved in the
administration of the Loan and the Cash Collateral.” 

““Other Taxes”: Means any present or future stamp or documentary taxes and any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or under this Agreement or from the execution or delivery
of, or otherwise with respect to, this Agreement or the Note.”

 

 

3

--------------------------------------------------------------------------------

 
 

 

““Risk-Based Capital Guidelines”: As defined in Section 1.8.”

““Taxes”: Means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.”

 

 

(c)        All references to the “Maturity Date” contained in the Loan Agreement
shall be deemed to mean and refer to “March 10, 2013.”

 

 

(d)       Effective as of the date hereof, the following is added as a new
Section 1.7 to the Loan Agreement:

 

“Section 1.7    Regulatory Change.  If, on or after the date of this Agreement,
the adoption of any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any change in the interpretation, promulgation, implementation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof including, notwithstanding the foregoing, all requests,
rules, guidelines or directives in connection with Dodd-Frank Wall Street Reform
and Consumer Protection Act regardless of the date enacted, adopted or issued,
or compliance by Bank or applicable Lending Installation with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:

(i)         subjects Bank or any applicable Lending Installation to any Taxes,
or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to Bank in respect of the Loan, or

(ii)        imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, Bank or applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to the Loan), or

(iii)       imposes any other condition the result of which is to increase the
cost to Bank or applicable Lending Installation of making, funding or
maintaining the Loan, or reduces any amount receivable by Bank or any applicable
Lending Installation in connection with the Loan, or requires Bank or any
applicable Lending Installation to make any payment calculated by reference to
the amount of the Loan, by an amount deemed material by Bank,

and the result of any of the foregoing is to increase the cost to Bank or
Lending Installation, as the case may be, of making or maintaining the Loan or
to reduce the return received by Bank or applicable Lending Installation, as the
case may be, in connection with the Loan, then, subject to and in accordance
with Section 1.9 below, within thirty (30) days of demand by Bank, the Borrower
shall pay Bank, such additional amount or amounts (as determined by Bank, which
amounts shall, in the absence of manifest error, be conclusive and binding upon
Borrower) as will compensate Bank for such increased cost or reduction in amount
received.  Bank shall provide to Borrower a statement of the amount and basis of
calculation of any such increased cost, reduction in return and/or revenue,
which amount shall, in the absence of manifest error, be conclusive and binding
upon Borrower.  Bank’s method of determining any amount payable to Bank under
this paragraph shall be substantially similar to the method used by Bank in
implementing similar provisions for similarly situated borrowers and extensions
of credit.”

 

 

4

--------------------------------------------------------------------------------

 
 

 

 

 

(e)        Effective as of the date hereof, the following is added as a new
Section 1.8 to the Loan Agreement:

“Section 1.8    Changes in Capital Adequacy Regulation.   If Bank determines
that the amount of capital required or expected to be maintained by Bank, any
Lending Installation of Bank, or any corporation controlling Bank, is increased
as a result of a Change, then, subject to and in accordance with Section 1.9
below, within thirty (30) days of demand by Bank, the Borrower shall pay Bank
the amount necessary to compensate for any shortfall in the rate of return on
the portion of such increased capital which Bank determines is attributable to
this Agreement, its outstanding credit exposure or its commitment to make loans,
hereunder (after taking into account Bank’s policies as to capital adequacy). 
“Change” means (i) any change after the date of this Agreement in the Risk-Based
Capital Guidelines, or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) or in the
interpretation, promulgation, implementation or administration thereof after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by Bank or any Lending Installation or any corporation
controlling Bank.  Notwithstanding the foregoing, for purposes of this
Agreement, all requests, rules, guidelines or directives in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act shall be deemed to be
a Change regardless of the date enacted, adopted or issued and all requests,
rules, guidelines or directives promulgated by Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities shall be deemed to be a Change regardless of the date
adopted, issued, promulgated or implemented.  “Risk-Based Capital Guidelines”
means (i) the risk-based capital guidelines in effect in the United States on
the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.  Bank’s method of
determining any amount payable to Bank under this paragraph shall be
substantially similar to the method used by Bank in implementing similar
provisions for similarly situated borrowers and extensions of credit.  Bank
shall provide to Borrower a statement of the amount and basis of calculation of
any such increased cost, reduction in return and/or revenue, which amount shall,
in the absence of manifest error, be conclusive and binding upon Borrower.”

 

 

(f)        The following is added as a new Section 1.9 of the Loan Agreement:

 

 

5

--------------------------------------------------------------------------------

 
 

 

“Bank may notify Borrower that events or conditions have occurred under Section
1.7 or Section 1.8 hereof that may result in increased costs to Bank or
reductions in amounts to be received by Bank (the “Event Notice”).  Once the
amount of the increased costs or reductions in amounts to be received is
determined, Bank may give Borrower notice thereof (the “Payment Notice”) and,
within thirty (30) days of the Payment Notice, Borrower shall pay Bank such
additional amount or amounts as will compensate Bank for such increased costs or
reduction in amounts to be received.  Notwithstanding anything to the contrary
set forth in this Agreement, Borrower shall not be required to compensate Bank
pursuant to this paragraph for any increased costs or reductions suffered prior
to the date that Bank sends Borrower the Event Notice. ” 

 

(g)        All references in Section 8.1 of the Loan Agreement to “seventy-five
(75) basis points (.75%)” are hereby changed to “fifty (50) basis points
(.50%).”

 

 

(h)        The Winston & Strawn LLP “with a copy to” address for the Borrower
for the purposes of Section 9.8 of the Loan Agreement is hereby deleted and
changed to:

“Rosenberg & Estis, P.C.
733 Third Avenue
New York, NY 10017
Attn:    Neil Underberg, Esq.”

To avoid doubt, the Borrower’s notice address and other with a copy to addresses
shall remain unchanged.

 

 

(i)         The notice address for the Bank for the purposes of Section 9.8 of
the Loan Agreement is hereby changed to:

“U.S. Bank National Association
1 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attention:  Real Estate Banking Division”

 

6.         Modifications to Pledge Agreement.   

 

(a)        All references to “Loan Agreement” or “Note” contained in the Pledge
Agreement shall be deemed to be the “Loan Agreement” or “Note” as amended by and
defined in this Agreement.

 

            (b)        The Winston & Strawn LLP “with a copy to” address for the
Borrower for the purposes of Section 13 of the Pledge Agreement is hereby
deleted and changed to:

“Rosenberg & Estis, P.C.
733 Third Avenue
New York, NY 10017
Attn:    Neil Underberg, Esq.”

 

 

6

--------------------------------------------------------------------------------

 
 

 

To avoid doubt, the Borrower’s notice address and other with a copy to addresses
shall remain unchanged.

 

7.         Modifications to Note. 

 

(a)        All references to “Loan Agreement” contained in the Note shall be
deemed to be the “Loan Agreement” as amended by and defined in this Agreement.

 

(b)        All references to “Pledge” contained in the Note shall be deemed to
be the Pledge” as amended by and defined in this Agreement.

 

(c)        All references to “Mortgage” contained in the Note shall be deemed to
be the “Mortgage” as defined in this Agreement.

 

(d)       The address for the Bank is hereby changed to “1 Federal Street,
Boston, Massachusetts 02110.”

 

(e)        All references to the “Maturity Date” contained in the Note shall be
deemed to mean and refer to “March 10, 2013.”

 

8.         Modifications to Loan Documents.  All references in the Loan
Documents to the “Loan Agreement,” “Pledge Agreement or Pledge,” or the “Note”
shall mean the “Loan Agreement,” the “Pledge Agreement,” or the “Note” as
amended by this Agreement.  The address for the Bank in the Loan Documents is
hereby changed to “1 Federal Street, Boston, Massachusetts 02110.”

 

9.         No Defenses, Counterclaims or Rights of Offset.  As a material
inducement to Bank to enter into this Agreement, Borrower hereby acknowledges,
admits, and agrees that, as of the date of the execution and delivery of this
Agreement, there exists no rights of offset, defense, counterclaims, claims, or
objections in favor of Borrower against the Bank with respect to the Loan
Documents, as amended to date or alternatively, that any and all such rights of
offset, defenses, counterclaims, claims, or objections are hereby
unconditionally and irrevocably waived and released

 

10.       No Other Changes or Modification.  Nothing contained in this Agreement
shall (a) be deemed to cancel, extinguish, release, discharge or constitute
payment or satisfaction of the Note or to affect the obligations represented by
the Note, or (b) be deemed to impair in any manner the validity, enforceability
or priority in the Loan Agreement, the Mortgage, the Pledge Agreement or the
lien thereof against the Project, Mortgaged Property or Cash Collateral.

 

11.       Confirmation and Reaffirmation.  All of the terms, covenants,
conditions, waivers and consents contained in the Loan Documents shall, remain
in full force and effect.  The Loan Documents, as hereby amended, and the
indebtedness evidenced thereby are hereby ratified and confirmed, and each and
every grant, provision, covenant, condition, obligation, right and power
contained therein or existing with respect thereto shall continue in full force
and effect.  Borrower hereby acknowledges and agrees that the Loan Documents, as
amended, are enforceable against Borrower in accordance with their terms.

 

 

7

--------------------------------------------------------------------------------

 
 

 

 

12.       Further Assurances.  Upon request of the Bank, Borrower shall make,
execute, and deliver (or shall cause to be made, executed, and delivered) to
Bank any and all such other documents and instruments that they may consider
reasonably necessary to correct any errors in or omissions from this Agreement,
or any of the Loan Documents, or to effectuate, complete, perfect, continue or
preserve their respective obligations thereunder or any of the liens, security
interests, grants, rights, or other interests of or in favor of Bank
thereunder.  Borrower shall take all such actions that Bank may reasonably
request from time to time in order to accomplish and satisfy the provisions of
this Agreement.

 

13.       Mechanics Liens.  The parties acknowledge that the bring down of title
to the Project revealed two mechanics liens filed against the Project on
1/9/2012 and 3/5/2012, respectively.  Borrower agrees that the release of these
mechanics liens is governed by Section 1.10 of the Mortgage, and hereby
reaffirms its obligations under said Section 1.10.  Notwithstanding the time
limitations set forth said Section 1.10, Borrower agrees to provide Bank
satisfactory evidence of the release of these liens in due course.

 

14.       Miscellaneous. 

 

(a)        The caption and section headings in this Agreement are for
convenience only and are not intended to define, alter, limit or enlarge in any
way the scope of the meaning of this Agreement or any term or provisions set
forth in this Agreement.

 

(b)        This Agreement may be executed in any number of identical original
counterparts or facsimile counterparts, followed by ink-signed originals, each
of which shall be deemed to be an original, and all of which shall collectively
constitute a single agreement, fully binding and enforceable against the parties
hereto.

 

(c)        This Agreement shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns. This Agreement and
obligations of such parties hereunder are and at all times shall be deemed to be
for the exclusive benefit of such parties and their respective successors and
assigns, and nothing set forth herein shall be deemed to be for the benefit of
any other person.

 

(d)       This Agreement shall be governed and construed in accordance with the
laws of the State of New York, without regard to principles of conflicts of law.

 

 

[Remainder of page intentionally blank; signature page follows.]

 

 

8

--------------------------------------------------------------------------------

 
 

 

IN WITNESS WHEREOF this First Omnibus Loan Modification and Extension Agreement
has been duly executed and delivered as of the date set forth in the
introductory paragraph hereof.

 

                                                BORROWER:

 

ALEXANDER’S REGO SHOPPING CENTER, INC.

 

By:

/s/ Alan Rice

Name:

Alan Rice

Title:

Authorized Signatory

 

 

                                                BANK:

 

U.S. BANK NATIONAL ASSOCIATION

 

By:

/s/ David Heller

Name:

David Heller

Title:

Vice President

 

 

 

 

 

 

 

 

[Signature page to First Omnibus Loan Modification and Extension Agreement]

 

9